DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       RYAN ANDREW CONOVER,
                              Petitioner,

                                     v.

                          STATE OF FLORIDA,
                             Respondent.

                              No. 4D22-315

                              [June 8, 2022]

  Petition for writ of mandamus to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Jeffrey Dana Gillen, Judge; L.T.
Case No. 50-2021-CF-002648-AXXX-MB.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for petitioner.

   Ashley Moody, Attorney General, Tallahassee, and Sorraya M.
Solages-Jones, Assistant Attorney General, West Palm Beach, for
respondent.

PER CURIAM.

   In this petition for writ of mandamus, the petitioner seeks review of an
order striking his motion to dismiss asserting a claim of immunity under
section 776.032, Florida Statutes, as untimely under Florida Rule of
Criminal Procedure 3.190(c). Mandamus does not lie to review a trial
court’s ruling for legal error or to compel the court to rule in a certain
way. Smith v. Lambdin, 971 So. 2d 209, 210 (Fla. 4th DCA 2007);
Gawker Media, LLC v. Bollea, 170 So. 3d 125, 131 (Fla. 2d DCA 2015). A
petition for writ of certiorari would have been the proper vehicle to seek
review of the trial court’s ruling. See Jefferson v. State, 264 So. 3d 1019,
1023 (Fla. 2d DCA 2018); Rogers v. State, 301 So. 3d 1083, 1083-84 (Fla.
1st DCA 2020); Casanova v. State, 335 So. 3d 1231, 1232 (Fla. 3d DCA
2021); Corbett v. State, No. 5D21-3166, 2022 WL 1509106, at *2 (Fla.
5th DCA May 13, 2022). However, we lack jurisdiction to consider the
petition as a petition for writ of certiorari because it was filed more than
thirty days after rendition of the trial court’s order. Fla. R. App. P.
9.020(h), 9.100(c)(1); see also Decktight Roofing Servs., Inc. v. Amwest
Sur. Ins., 841 So. 2d 667, 668 (Fla. 4th DCA 2003).

   Petition dismissed.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.

                          *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    2